 



Exhibit 10.5.9
RENT REVIEW MEMORANDUM

         
LANDLORD
  :   SILK DEVELOPMENTS LIMITED
 
       
TENANT
  :   BUSINESS & MARKET RESEARCH LIMITED
 
       
PROPERTY
  :   RELATING TO PORTION OF BUILDING KNOWN AS WOOD STREET MILL, WOOD STREET,
MACCLESFIELD.
 
       
LEASE DATED
  :   18/08/1997

By this Memorandum dated the 19th July 2002 Silk Developments Limited as
Landlord and Business and Market Research Limited as Tenant desire to record an
agreement to vary the rent payable under the review provisions of the Lease with
the effect from the review date of 18th August 2002 the rent payable will be
£14,877.00 (fourteen thousand eight hundred and seventy seven pounds) per annum
up to the next rent review date 18th August 2007.

         
Signed :
  [ILLEGIBLE]
 
 Silk Developments Limited   Dated : 30/8/2002
 
       
Signed :
  [ILLEGIBLE]   Dated : 30/8/02
 
       
 
  Business and Market Research Limited    

 